Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Allowable Subject Matter
Claim 76-77 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 64-67, 69-75, 78-79 and 91-96 are rejected under 35 U.S.C. 103 as being unpatentable over “Corkum” et. al., US 20040258359 A1 and further in view of Giziewicz; US 20140050490 A1.   
Regarding claims 64, Corkum teaches an optical apparatus for routing an optical signal (see figs. 1-14 and summary), comprising: 
a body comprising a material (shown in at least fig. 9, with dielectric material: glass); a waveguide 94/96 formed in the body by laser modification of the material (see at least pa. 0057, through Femtosecond Laser Dielectric Modification FLDM); and 
a cavity 92 formed in the body and extending partially through the body, wherein the cavity has a different refractive index than the material of the body 20 (see pa. 0057 in which the laser/ FLDM is used to etch and form the region 92) and defines an interface between the cavity and the waveguide 94/96 (shown in fig. 9), the waveguide 94/96 and the interface being aligned relative to each other for routing the optical signal therebetween through material of the body and reflecting the optical signal at the interface (clearly shown in figs. 9 and 8; pa. 0056-0058).  
and the body comprises a second surface, the interface being arranged so that the optical signal enters or exits the body through the first surface or the second surface, the first surface and the second surface being opposing surfaces (clearly shown in at least Figs. 8 and 9; pa. 0056-0058; similar to that of the applicant’s elected  embodiment figs. 1-6)

   

    PNG
    media_image1.png
    230
    435
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    244
    404
    media_image2.png
    Greyscale



                    First Surface                  

    PNG
    media_image3.png
    380
    789
    media_image3.png
    Greyscale

	Second Surface
	
	However, Corkum does not specifically teach the above cavity extends from the  first surface of the body, and is silent on the above cavity 92 refractive index is lower than the refractive index of the material of the body 20.  Nonetheless, as shown in fig. 8, Corkum teaching include creating a groove/cavity 88 polishing/etching for purpose of surface reflection of optical signal between the second/first surface.    
Corkum teaches an optical apparatus for routing an optical signal in which the optical cavity extends from the  first surface of the body (celery shown in fig. 15), and though with regard to the above reflective index difference arguable being inherent as the refractive index of the etched region would create cavity having air/void and that the material of the body is glass thus having larger refractive index than the air/void and the light signal is bended thus being reflected, nonetheless, for clarity reason Giziewicz teaches a body 30 with a low reflective region (cavity/trench as shown in fig. 15 between surfaces B and D) than the body 30 (plastic as extremely well known to have refractive index more than 1 for air, i.e., 1.3) in which the region  interface D receives light from the waveguide 12 and reflects it to a receiver.  Also Giziewicz further teaches that the waveguide can be in a distance from the surface of the cavity region between the surfaces b and D as shown in fig. 15 in which the light beam from the waveguide 12 is being reflected from the surface D onto a device 172  Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made from the combinational teachings of Corkum and Giziewicz in closely related field of technology   to modify Corkum’s cavity by extending it from the first surface as taught by Giziewicz so as to rout an optical signal to a designated receiver.  Noting further that the use of a  cavity is mere for reflection of signal through the cavity surface and that Corkum’s cavity surface performs the reflection similar to that of the applicant.  

The statements advanced in rejection of claim 64, above, as to the applicability and disclosure of  the combined teachings and the motivation are incorporated herein in rejection of the following claims as follows:
  	With regard to claim 65 Giziewicz (or Corkum) teach the waveguide and the interface are aligned relative to each other such that the optical signal is incident on the interface at an angle greater than a critical angle for supporting total internal reflection (see clearly shown in at least fig. 15, and pa. 0087 ).  
With regard to claim 66,  Giziewicz further teaches wherein the interface and an output of the waveguide are separated such that in operation the optical signal leaves the waveguide output as a beam that diverges to at least some extent before arriving at the interface, and the interface is shaped and oriented relative to the waveguide such that at least one of: a) the beam is incident on the interface at an angle greater than the critical angle across substantially the full width of the beam; b) total internal reflection is obtained at the interface across substantially the full width of the beam .  
With regard to claim 67, Corkum (also Giziewicz) further teaches wherein at least one of a centreline of the waveguide extends through the body in three orthogonal directions and/or the waveguide follows a curved path through the body (see at least the waveguide can be a curved shape as shown in at least fig. 5 or 6 and in fig. 9); and at least a portion of the waveguide proximate to the interface is non-parallel to at least one surface of the body (celery shown in fat least figs. 8-9)  
  With regard to claim 69,  Giziewicz further teaches wherein the interface comprises an interface between material of the body, or a layer attached to material of the body, and air or other gas or vacuum in the cavity (clearly shown in in at least fig. 15).   
With regard to claim 70,  Giziewicz further teaches, wherein the waveguide is positioned within the body such that the optical signal does not propagate through the lower refractive index cavity before being reflected at the interface (clearly shown in in at least fig. 15 that includes the same characteristics—being mere functional limitation).   
With regard to claim 71-74, Giziewicz further teaches, the waveguide and interface being configured to allow the optical signal to propagate in either or both directions along a beam path defined between the first surface or the second surface   of the body and the waveguide (clearly shown in in at least fig. 15), wherein: the interface is configured to reflect the optical signal between the surface and the waveguide (clearly shown in in at least fig. 15); and/orIn re: Ron SchaefferInter'l Appl. No.: PCT/GB2018/053737 the interface is oriented at an acute angle relative to the first surface of the body (clearly shown in in at least fig. 15); wherein the interface is shaped for modifying a characteristic of the optical signal (clearly shown in in at least fig. 15); wherein: the characteristic comprises at least one of: divergence, convergence, and beam shape; and/or the interface comprises at least one of: a concave surface; convex surface; non-planar surface; curved surface; axicon; Fresnel lens; aberration compensator; phase pattern or shape; and diffractive element (clearly shown in in at least fig. 15, that includes the same characteristics).   
With regard to claim 75, Giziewicz further teaches, wherein the waveguide and the interface are configured such that at least of: a characteristic of the optical signal is modified; and their relative positioning and alignment modifies a characteristic of the optical signal (clearly shown in in at least fig. 15, that includes the same characteristics); 
 With regard to claim 78 Corkum further teaches wherein the apparatus comprises at least one of : a plurality of waveguides and at least one interface, the plurality of waveguides supporting propagation of a plurality of optical signals therethrough; at least one optical component positioned in or on the body for manipulating the optical signal; at least one optical component positioned in or on the body for manipulating the optical signal, and the at least one optical component comprises a beam shaping device, optionally wherein the beam shaping device comprises a lens; at least one optical component positioned in or on the body for manipulating the optical signal, and the at least one optical component comprises a filter; a coating on a surface of the interface, optionally wherein the coating comprises a metal coating;  and at least one photonic component coupled to the body for at least one of: transmitting the optical signal into; and receiving the optical signal from the body, and optionally wherein the at least one photonic component comprises at least one of: a detector; laser; semiconductor device (see at least fig. 9 and at least pa. 0054).
With regard to claim 79 Corkum teaches an optical assembly (see at least fig. 2)  a first device and a second device (i.e., 32, 34), the first and second devices being configured to communicate an optical signal therebetween using the optical apparatus (see at least figs. 2 and 9 in which the devices 32 and 34 can be set at the input-output  of fig. 9 apparatus).
With regard to claim 91-93 Corkum a method of data communication comprising using the optical apparatus of claim 64 to transmit a data-carrying optical signal between a first device and a second device (see at least figs. 2 and 9 in which the devices 32 and 34 can be set at the input-output  of fig. 9 apparatus); transmitting the data-carrying optical signal via a waveguide provided in the optical apparatus, the second device being operative to send and/or receive the optical signal via the waveguide (see at least figs. 2 and 9 in which the devices 32 and 34 can be set at the input-output of fig. 9 apparatus, a waveguide provided in the optical apparatus, the second device 32, 34 being operative to send and/or receive the optical signal via the waveguide ); comprising routing the optical signal between waveguide and the first device by at least one of: reflection at a reflective surface within a cavity of a body of the optical apparatus; and reflection at an interface between a body of the optical apparatus and a region of the body (see figs. 2 and 9 and the combinational teaching of Corkum and Giziewicz for reflection surface of the cavity and analogous motivation stated in claim 1).
94. The optical apparatus of claim 64, wherein the cavity is formed by at least one of: modifying the material with a laser processing system and subsequently removing the modified material by etching; and using a bladed article to remove material (see at least fig. 8, and see MPEM 2113 Product-by-Process Claims:
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product).
.  parallel 
With regard to claim 95 Corkum, in the above embodiment figs. 8 or 9 is silent on wherein the interface and waveguide are configured to modify the optical signal so as to form a convergent, collimated or divergent optical signal.  Nonetheless, Corkum states that the waveguide can be formed adiabatically to produce collimated beam and can be received to a receiver with expanded beam (see pa. 0059) 

    PNG
    media_image4.png
    205
    208
    media_image4.png
    Greyscale


and further as shown in fig. 9, such configuration of the waveguide can be used by an ordinary artisan in the art when the invention was made to expand the light signal through the interface/reflective surface of the cavity to redirect the light to the second surface, as such modification would provide routing the light between the optical body and a receiver with repeatable precision a demountable array connector results (see pa. 0059).
96. The optical apparatus of claim 64, wherein the waveguide comprises at least one of: a multi-mode; and single-mode waveguide (see at least pa. 0054).

Response to Argument and Amendments
	
Applicant’s argument filed on   have been fully considered but they are not persuasive. Applicant asserts that ‘Corkum reference fails to disclose or suggest at least the features of: "a cavity formed in the body and extending partially through the body from a first surface of the body, wherein 
the cavity has a lower refractive index than the material of the body and defines an interface between the cavity and the waveguide, the waveguide and the interface being aligned relative to each other for routing the optical signal therebetween through material of the body and reflecting the optical signal at the interface, and wherein the body comprises a second surface, the interface being arranged so that the optical signal enters or exits the body through the first surface or the second surface, the first surface and the second surface being 
opposingz surfaces,’   The Corkum reference cannot be considered as a  cavity extending partially through the body from a first surface of the body, as recited in claim 64. This is because the Corkum reference merely describes that the crystal structure 92 can be used to assist in guiding light around tight bends and linking two waveguides 94 and 96 written in the workpiece 20, as shown in Figure 9 of the Corkum reference, but is silent regarding any arrangement of the crystal structure 92 relative to a surface of the workpiece 20.  In addition, the Corkum reference cannot be considered as disclosing or suggesting a waveguide and an interface that are aligned relative to each other for routing the optical signal therebetween through material of the body and reflecting the optical signal at the interface’.

	The examiner Nots that item 92 of Korkum is an etched region that forms the “cavity” with a reflecting surface. That redirected the optical signal. As the test of obviousness is that such art combination is suggested to one of ordinary skill in the art. See In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). Indeed, as stated above, Corkum in view of Giziewicz teaches these limitations a body comprising a material (shown in at least fig. 9, with dielectric material: glass); a waveguide 94/96 formed in the body by laser modification of the material (see at least pa. 0057, through Femtosecond Laser Dielectric Modification FLDM); and a cavity 92 formed in the body and extending partially through the body, wherein the cavity has a different refractive index than the material of the body 20 (see pa. 0057 in which the laser/ FLDM is used to etch and form the region 92) and defines an interface between the cavity and the waveguide 94/96 (shown in fig. 9), the waveguide 94/96 and the interface being aligned relative to each other for routing the optical signal therebetween through material of the body and reflecting the optical signal at the interface (clearly shown in figs. 9 and 8; pa. 0056-0058);  and the body comprises a second surface, the interface being arranged so that the optical signal enters or exits the body through the first surface or the second surface, the first surface and the second surface being opposing surfaces (clearly shown in at least Figs. 8 and 9; pa. 0056-0058; similar to that of the applicant’s elected  embodiment figs. 1-6)

   
    PNG
    media_image1.png
    230
    435
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    244
    404
    media_image2.png
    Greyscale



                    First Surface                  

    PNG
    media_image3.png
    380
    789
    media_image3.png
    Greyscale

	Second Surface
However, Corkum does not specifically teach the above cavity extends from the  first surface of the body, and is silent on the above cavity 92 refractive index is lower than the refractive index of the material of the body 20.  Nonetheless, as shown in fig. 8, Corkum teaching include creating a groove/cavity 88 polishing/etching for purpose of surface reflection of optical signal between the second/first surface.    
Corkum teaches an optical apparatus for routing an optical signal in which the optical cavity extends from the  first surface of the body (celery shown in fig. 15), and though with regard to the above reflective index difference arguable being inherent as the refractive index of the etched region would create cavity having air/void and that the material of the body is glass thus having larger refractive index than the air/void and the light signal is bended thus being reflected, nonetheless, for clarity reason Giziewicz teaches a body 30 with a low reflective region (cavity/trench as shown in fig. 15 between surfaces B and D) than the body 30 (plastic as extremely well known to have refractive index more than 1 for air, i.e., 1.3) in which the region  interface D receives light from the waveguide 12 and reflects it to a receiver.  Also Giziewicz further teaches that the waveguide can be in a distance from the surface of the cavity region between the surfaces b and D as shown in fig. 15 in which the light beam from the waveguide 12 is being reflected from the surface D onto a device 172  Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made from the combinational teachings of Corkum and Giziewicz in closely related field of technology   to modify Corkum’s cavity by extending it from the first surface as taught by Giziewicz so as to rout an optical signal to a designated receiver.  Noting further that the use of a  cavity is mere for reflection of signal through the cavity surface and that Corkum’s cavity surface performs the reflection similar to that of the applicant.  


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883